         Case 2:10-cv-00106-LRH-VCF Document 1358 Filed 07/07/20 Page 1 of 3



 1   BOIES SCHILLER FLEXNER LLP                        MORGAN, LEWIS & BOCKIUS LLP
     RICHARD J. POCKER (NV Bar No. 3568)               BENJAMIN P. SMITH (pro hac vice)
 2   300 South Fourth Street, Suite 800                JOHN A. POLITO (pro hac vice)
     Las Vegas, NV 89101                               SHARON R. SMITH (pro hac vice)
 3   Telephone:    702.382.7300                        One Market, Spear Street Tower
     Facsimile:    702.382.2755                        San Francisco, CA 94105
 4   rpocker@bsfllp.com
                                                       Telephone:    415.442.1000
     PAUL, WEISS, RIFKIND, WHARTON &                   Facsimile:    415.442.1001
 5                                                     benjamin.smith@morganlewis.com
     GARRISON LLP
     WILLIAM A. ISAACSON (pro hac vice)                john.polito@morganlewis.com
 6
     KAREN DUNN (pro hac vice)                         sharon.smith@morganlewis.com
 7   2001 K Street, NW
     Washington, DC 20006                              DORIAN DALEY (pro hac vice)
     Telephone:     202.223.7300                       DEBORAH K. MILLER (pro hac vice)
 8
     Facsimile:     202.223.7420                       JAMES C. MAROULIS (pro hac vice)
     wisaacson@paulweiss.com                           ORACLE CORPORATION
 9
     kdunn@paulweiss.com                               500 Oracle Parkway, M/S 5op7
                                                       Redwood City, CA 94070
10
     BOIES SCHILLER FLEXNER LLP                        Telephone:    650.506.4846
     SEAN P. RODRIGUEZ (pro hac vice)                  Facsimile:    650.506.7114
11
     44 Montgomery St., 41st Floor                     dorian.daley@oracle.com
     San Francisco, CA 94104                           deborah.miller@oracle.com
12
     Telephone:    415.293.6800                        jim.maroulis@oracle.com
13   Facsimile:    415.293.6899
     srodriguez@bsfllp.com
14
     Attorneys for Plaintiffs
15   Oracle USA, Inc., Oracle America, Inc., and
     Oracle International Corp.
16
                                 UNITED STATES DISTRICT COURT
17
                                      DISTRICT OF NEVADA
18
     ORACLE USA, INC., a Colorado corporation;            Case No. 2:10-cv-0106-LRH-VCF
19   ORACLE AMERICA, INC., a Delaware
     corporation; and ORACLE INTERNATIONAL                ORACLE USA, INC., ORACLE
20   CORPORATION, a California corporation,               AMERICA, INC. AND ORACLE
                                                          INTERNATIONAL
21                 Plaintiffs,                            CORPORATION’S NOTICE OF
                                                          WITHDRAWAL OF COUNSEL
22          v.

23   RIMINI STREET, INC., a Nevada corporation;
     AND SETH RAVIN, an individual,
24
                   Defendants.
25

26
27

28


                                                   1
                           ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
          Case 2:10-cv-00106-LRH-VCF Document 1358 Filed 07/07/20 Page 2 of 3



 1   TO ALL CLERKS OF THIS COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that counsel of record for Plaintiffs, Oracle USA, Inc., Oracle

 3   America, Inc., and Oracle International Corporation, (collectively “Oracle”), Steven C. Holtzman

 4   has withdrawn as a partner in Boies Schiller Flexner LLP and is no longer affiliated with the law

 5   firm of Boies Schiller Flexner LLP. Consequently, Oracle hereby withdraws Steven C. Holtzman

 6   as its counsel of record. Steven C. Holtzman should be removed from all further notices.

 7          The law firm of Boies Schiller Flexner LLP continues to represent Oracle in this matter.

 8

 9   DATED: July 6, 2020                         BOIES SCHILLER FLEXNER LLP

10

11                                               By: /s/ Richard J. Pocker
                                                    Richard J. Pocker
12                                                  Attorneys for Plaintiffs, Oracle USA, Inc.,
                                                    Oracle America, Inc., and Oracle International
13                                                  Corporation

14

15

16
                                           IT IS SO ORDERED.
17

18
                                           ___________________________________
19                                         Cam Ferenbach
                                           United States Magistrate Judge
20

21                                                 7-7-2020
                                           Dated:_____________________________
22

23

24

25

26
27

28


                                                     2
                             ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
          Case 2:10-cv-00106-LRH-VCF Document 1358 Filed 07/07/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I certify that on July 6, 2020, I electronically transmitted the foregoing ORACLE USA,

 3   INC., ORACLE AMERICA, INC. AND ORACLE INTERNATIONAL

 4   CORPORATION’S NOTICE OF WITHDRAWAL OF COUNSEL to the Clerk’s Office

 5   using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all

 6   counsel in this matter; all counsel are CM/ECF registrants.

 7

 8    Dated: July 6, 2020                       BOIES SCHILLER FLEXNER LLP

 9

10                                              By: /s/ Ashleigh Jensen
                                                   Ashleigh Jensen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     1
                                         CERTIFICATE OF SERVICE
